Citation Nr: 0500118	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to August 
1975.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
Following the veteran's timely notice of disagreement, the RO 
informed the veteran on May of 2003 of the appeals election 
process pursuant to 38 C.F.R. § 3.2600.  The veteran elected 
de novo review.  On May 2003 the veteran filed a substantive 
appeal and elected a Board hearing at a local VA office 
before a member of the Board.  Thereafter the veteran 
requested that the hearing be performed via video 
conferencing.  The hearing was scheduled for April of 2004.  
On September of 2003 the veteran withdrew his hearing 
request, stating he would not be able to attend the hearing 
due to incarceration.  

In the below decision, the Board reopens the issue of service 
connection for a psychiatric disorder, to include 
schizophrenia.  The reopened claim for service connection for 
a psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for nervous disorder in 
an August 1982 rating decision.  Although he was duly 
notified of this decision and of his appellate rights in an 
August 1982 letter, the veteran did not appeal that decision.

2.  The RO denied the veteran's application to reopen his 
claim for a service connected acquired neuropsychiatric 
disorder in an October 1992 rating decision. Although he was 
duly notified of this decision and of his appellate rights in 
an October 1992 letter, the veteran did not appeal that 
decision.

3.  The evidence submitted since the last final decision of 
October 1992 consists of additional clinical records from the 
veteran's treating psychiatrists and psychologists; this 
evidence includes opinions that suggest the veteran's 
psychiatric disorder began during service, albeit apparently 
based in large part upon history obtained from the veteran 
and in the absence of a review of all of the service medical 
records; the additional evidence is not cumulative or 
redundant of previously considered evidence and it raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision that denied a claim for 
a service connection for an acquired neuropsychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (1992).

2.  The evidence presented since the October 1992 decision is 
new and material; the claim for service connection for a 
psychiatric disorder, to include schizophrenia is reopened.  
38 U.S.C.A. §§ 1100, 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 3.303, 20.1100, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
In the present case, the Board reopens the claim for service 
connection for a psychiatric disorder, to include 
schizophrenia.  Under these circumstances, which are only of 
benefit to the claim, there is no prejudice to the veteran in 
adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claim for Service Connection for a Psychiatric Disorder, to 
Include Schizophrenia, Reopened

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1100 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service connection 
for a psychiatric disorder in February 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's original claim for service 
connection for a nervous disorder in an August 1982 rating 
decision, which was not appealed and became final.  That 
decision was based, it part, upon the veteran's service 
medical records, which showed that he was referred for a 
psychiatric evaluation during service as a result of his 
behavior.  These incidents include the veteran's failure to 
obey orders and multiple offenses described as minor in 
nature.  An impression of an immature personality with stress 
maladjustment and manipulative tendencies was recorded; a 
diagnosis of an acquired psychiatric disorder was not 
recorded and the veteran's psychiatric status was reported as 
normal upon his separation examination.  Also of record were 
post-service psychiatric records, which showed a diagnosis of 
catatonic schizophrenia in April 1979 and subsequent alcohol 
abuse.  

The veteran's application to reopen his claim for a service 
connected acquired neuropsychiatric disorder was denied by an 
unappealed RO decision in October 1992.  Additional clinical 
records considered at that time include post-service 
psychiatric records reflecting treatment for a various 
psychiatric symptoms and diagnoses, including schizophrenia 
and a personality disorder, from 1983 to 1988.

The evidence submitted in support of the veteran's current 
application to reopen his claim for a psychiatric disorder, 
to include schizophrenia, include medical reports from his 
treating psychiatrists and psychologists at Mark W. Stiles 
Unit, Beaumont, Texas, who indicated, at least by history, 
that the onset of the veteran's current psychiatric disorder 
was during his period of active duty and that his discharge 
from service may have been due in part to a psychiatric 
reasons.  These records include one social history report, 
three psychiatric evaluation reports, one psychiatric 
discharge/release summary report, and two psychological 
evaluation reports.  It is apparent that the opinions are not 
based upon a complete review of the veteran's service medical 
records, which do not show a diagnosis of an acquired 
psychiatric disorder and include a normal mental status 
evaluation upon the separation from service examination.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  It is also pertinent 
to note that personality disorders are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  Nevertheless, given the 
fact that the veteran was referred for psychiatric evaluation 
during service, and considering the post-service medical 
evidence of schizophrenia within four years of service, and 
the subsequently dated medical evidence showing continued 
psychiatric treatment, to include for schizophrenia, the 
Board finds that the additional evidence in question is new 
because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
some of the evidence is material because it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim in that it suggests the veteran's schizophrenia began 
during service.  The Board finds that the latter evidence 
also raises a reasonable possibility of substantiating the 
claim.  As such, the submittal of the evidence requires that 
the veteran's claim be reopened and adjudicated upon the 
merits subsequent to the completion of all appropriate notice 
and development.  38 C.F.R. § 3.156(a) (2004).  Further 
development of the reopened claim is indicated, however, 
before de novo review; thus, it is addressed in the remand 
below.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, is reopened.


REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder, the Board finds further development 
is necessary to comply with the VA's duty to notify and 
assist prior to adjudication on the merits. 

The veteran's service medical records show that he was 
referred for psychiatric evaluations during service as a 
result of his behavior.  These incidents include the 
veteran's failure to obey orders and multiple offenses 
described as minor in nature.  Accordingly, the Board finds 
that there may be service personnel records, additional 
service clinical records of psychiatric treatment, as well as 
service hospital records that may be relevant to the 
veteran's claim.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

While the recently submitted psychiatric and psychological 
opinions are sufficient to reopen the veteran's claim, it is 
the Board's judgment that, in light of the absence of medical 
evidence of a diagnosis of an acquired psychiatric disorder 
during service or for several years thereafter, a psychiatric 
evaluation that includes an opinion based upon a review of 
all of the relevant evidence of record, to include all in-
service and post-service psychiatric records along with the 
veteran's in-service personnel records, in-service hospital 
records, and VA hospital records from 1975 to 1982, is 
warranted to address the question of whether the veteran's 
current psychiatric disorder began during or is otherwise 
linked to service.  See 38 U.S.C.A. § 5103(A)(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  It is pertinent to note 
that, if the medical evidence of record is insufficient, VA 
is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board finds that, for the 
aforementioned reasons, the RO must schedule a VA psychiatric 
examination that includes a nexus opinion.  38 5103(A)(d); 
38 C.F.R. § 3.159(c)(4). 



Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.
 
Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current 
psychiatric disorder to his period of 
active service.
 
2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical and 
personnel records of the veteran that may 
be available, to include all in-service 
and post-service psychiatric records along 
with the veteran's in-service personnel 
records, in-service hospital records, and 
VA hospital records from 1975 to 1982 
records.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).
  
3.  Once all available medical and 
personnel records have been received, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination by 
a psychiatrist for the purpose of 
determining the nature, etiology and 
approximate onset date of any psychiatric 
disorder that may currently be present, to 
include schizophrenia.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
and personnel records, and post-service 
records of psychiatric treatment.  

Following a review of all of the relevant 
medical and psychiatric records in the 
claims file, obtaining a  history from 
the veteran, the mental status 
examination, and any tests that are 
deemed necessary, the psychiatrist is 
requested to opine whether it is at least 
as likely as not  (50 percent or greater 
probability) that any psychiatric 
disorder that is currently present began 
during or within one year of service or 
is otherwise linked to any incident of 
active duty.  
 
The clinician is also requested to provide 
a rationale for any opinion expressed.
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
5.  The RO should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder, to include 
schizophrenia, with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
May 2003.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
May 2003 SOC.  A reasonable period of 
time for a response should be afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



